                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF IOWA

 HERMAN ROBINSON,

                   Plaintiff,                        Case No. 1:21-CV-00034-CJW-KEM
                                                     Hon. Judge CJ Williams
        v.                                           Hon. Chief Mag. Judge Kelly K.E. Mahoney

 NATIONAL CREDIT SYSTEMS, INC.

                   Defendant.

              DEFENDANT’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned, counsel of record for

Defendant National Credit Systems, Inc. (“NCS”), hereby certifies that NCS is not owned by any

parent corporation and there is no publicly held corporation owning 10% or more of its stock.

Dated: April 15, 2021.                              Respectfully submitted,

                                                    MALONE FROST MARTIN PLLC

                                                    /s/ Mike Frost
                                                    Michael L. Frost (AT0002685)
                                                    State Bar No. 19159
                                                    MALONE FROST MARTIN PLLC
                                                    1025 Technology Pkwy, Ste. J
                                                    Cedar Falls, IA 50613
                                                    mfrost@mamlaw.com

                                                    COUNSEL FOR DEFENDANT

                                CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing motion was served upon all counsel
of record via the Court E-Filing system, this 15th day of April, 2021:

       Herman Robinson
       830 21st Ave SW
       Cedar Rapids, IA 52404

                                              /s/ Mike Frost
                                              Michael Frost

                                               1

       Case 1:21-cv-00034-CJW-KEM Document 6 Filed 04/15/21 Page 1 of 1
